Case: 19-20522      Document: 00515414596         Page: 1    Date Filed: 05/13/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                          United States Court of Appeals
                                                   Fifth Circuit

                                                                          FILED
                                                                        May 13, 2020
                                      No. 19-20522                     Lyle W. Cayce
                                                                            Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EDWIN JASSIEL PERALTA-CASTRO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CV-2581
                             USDC No. 4:14-CR-356-7


Before DENNIS, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM:*
       Edwin Jassiel Peralta-Castro, federal prisoner # 97057-379, pleaded
guilty to engaging in a monetary transaction in property derived from specified
unlawful activity and was sentenced to 120 months of imprisonment. The
district court denied Peralta-Castro’s 28 U.S.C. § 2255 motion on the merits
without holding an evidentiary hearing. Peralta-Castro now seeks a certificate
of appealability (COA). He contends that his attorney rendered ineffective


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5 TH
CIR. R. 47.5.4.
    Case: 19-20522    Document: 00515414596     Page: 2   Date Filed: 05/13/2020


                                 No. 19-20522

assistance by failing to correctly explain his potential sentencing exposure
before advising him to plead guilty and advising Peralta-Castro that he would
be facing a guidelines range of 15-21 months at most, and by making legally
baseless arguments based on his misunderstanding of the Sentencing
Guidelines in the district court and on appeal. He also argues that the district
court erred by not holding an evidentiary hearing on his claims.
      We will grant a COA only when the movant “has made a substantial
showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see
Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). Where the district court has
denied relief on the merits, the movant “must demonstrate that reasonable
jurists would find the district court’s assessment of the constitutional claims
debatable or wrong” or that “the issues presented were adequate to deserve
encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484
(2000) (internal quotation marks and citation omitted). Peralta-Castro has not
made the requisite showing. See id.
      We construe the motion for a COA with respect to the district court’s
failure to hold an evidentiary hearing as a direct appeal of that issue, see
Norman v. Stephens, 817 F.3d 226, 234 (5th Cir. 2016), and affirm.
      COA DENIED; AFFIRMED.




                                       2